PER CURIAM.
Gene R. Brooks appeals from a summary judgment declaring his father, Duane 0. Brooks, sole owner of 357 shares of General Motors stock. The son alleges that the shares were an inter vivos gift to him from his father, and that genuine issues of material fact remain to preclude summary judgment in the suit filed by his father to determine ownership of the shares.
It is undisputed that the father acquired 357 shares of General Motors stock as an employee of that corporation. The father attempted twice to transfer his shares to the son, apparently in anticipation of the son dividing the shares with his three siblings upon the father’s death. In 1975, the father signed an Irrevocable Stock Power of Attorney, allegedly transferring the shares to the son, but there is no undisputed evidence that the father delivered the stock certificate or that the son exercised the power in order to consummate the transfer. In 1978, the father had the certificate reissued in his name and that of his son as joint tenants. The father alleged in his complaint that he retained continuous possession of the certificate after reissuance, received all dividends, and made all decisions regarding the shares. The son denied the allegations and swore in an affidavit that he possessed the certificate from 1978 until it was taken from him in 1980. Questions of delivery and control of the stock prevent determination that a gift was completed.
We find that the disputed evidence before the trial judge precluded determination that either attempt did or did not constitute a valid transfer of the shares. Therefore, we reverse the summary final judgment and remand for resolution of the remaining issues of material fact touching upon ownership of the shares of stock.
REVERSED.
SHAW and JOANOS, JJ., and WILLIS, BEN C., Associate Judge, concur.